ELECTRODE ASSEMBLY OF NOVEL STRUCTURE AND BATTERY CELL COMPRISING THE SAME
DETAILED ACTION

Response to Amendment
This Action is in response to communication filed on July 28, 2021. Claims 1-19 are pending, wherein claims 1 and 17-18 have been amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 12, 2018 has been considered by the examiner.

Specification
The amendment to the specification (Table 3), filed on July 28, 2021, is accepted.

Terminal Disclaimer
The terminal disclaimer filed on July 28, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10199690 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of at least claims 1 and 18.
The reasons for allowability of claims 1 and 18 have been set forth in the Office Action dated May 4, 2021. Such reasons are incorporated herein but not reiterated herein for brevity’s sake. Since claims 2-17 and 19 are dependent upon either claim 1 or claim 18, they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZHONGQING WEI/Primary Examiner, Art Unit 1727